DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 16-24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furutanpour et al (US Pub. No. 2016/0239091 A1).
Regarding claims 1 and 21, Fig. 5 of Furutanpour et al broadly discloses the method for privately displaying information (i.e. the method of displaying data on a wearable display device; see [0009]; the wearable display device to selectively display public or private information with respect to the user; see [0039]), the method comprising: receiving an indication to display (i.e.  step 401 for receiving a command to display content which may be received from a user interface UI or may be triggered  without immediate user interaction, such as when an email is received or an alarm goes off; see [0089]), on a mobile device (i.e. the wearable display device 100), sensitive information (i.e. the private information), wherein the mobile device includes a foldable display (as per claim 1)/a flexible display (as per claim 21) (i.e. the wearable display device can be flexible; see [0033]; the flexible display may be bent or folded; see [0044]); determining a form factor for how the sensitive information is to be displayed, wherein the form factor is smaller than a full area of the foldable display/flexible display (i.e. identifying a display region within a wearable display suitable for displaying the content.  The wearable display may include a plurality of different display region capable of or configured to display different image; see Fig. 9A and [0090]); and generating, based on the determined form factor, a user interface to be displayed on the foldable display/flexible display (i.e. the designation of sub-regions of display as public or private may be dynamic and the relative sizes and locations of the public/private sub-regions can be adjusted; see Fig. 9A and 9B, and [0105]), wherein the user interface is to show the sensitive information in the form factor but visually deformed to a user unless the foldable display is manipulated to a select angle (as per claim 1)/a select shape (as per claim 21) (i.e. the size and positioning of a private sub-region may be rotate away from other viewers and towards the body of the user dynamically based on the user’s movement and/or positioning; see [0105]).
Regarding claim 2, the teaching of Furutanpour et al broadly discloses that the user interface is collectively displayed by a plurality of sections of the foldable display (i.e. the wearable display device 100 may include the user interface elements that may be displayed to the user ; see[0046]; the user may be able to expand/reduce the number of display regions used to display the user interface element; see [0051]).
Regarding claim 3, the teaching of Furutanpour et al broadly discloses that the foldable display is a bi-fold display (see [0129] and [0130]).
Regarding claims 4 and 22, the teaching of Furutanpour et al broadly discloses that identifying a level of sensitivity of the sensitive information (see [0104]), wherein the form factor is further determined based on, and inversely correlated to, the level of sensitivity (see [0104]-[0106]).
Regarding claims 5 and 23, the teaching of Furutanpour et al broadly discloses that identifying, based on readings from one or more sensors on the mobile device, a level of privacy risk in a surrounding environment of the mobile device (see [0104]-[0106]), wherein the form factor is further determined based on the identified level of privacy risk (see [0108]-[0110])
Regarding claim 6, the teaching of Furutanpour et al broadly discloses that the form factor is inversely correlated to the identified level of privacy risk (see [0104]-[0106]).
Regarding claims 7 and 24, the teaching of Furutanpour et al broadly discloses that determining a folding angle (as per claims 7 and 24) and a folding line (as per claim 24) for which, unless display sections of the mobile device are folded to the folding angle (as per claim 7 and 24) and along the folding line (as per claim 24), the user interface appears distorted to the user (as per claims 7 and 24), wherein the user interface is further generated based on the determined folding angle (as per claim 7) (see Figs. 9A and 9B, and [0104]-[0106] and [0108]-[0110]). 
Regarding claim 8, the teaching of Furutanpour et al broadly discloses that the user interface is symmetrically deformed about an axis along a hinge of the foldable display (see Figs. 10A and 10B; and [0046] and [0113]).
Regarding claim 9, the teaching of Furutanpour et al broadly discloses that determining a viewing angle for which, unless the mobile device is oriented to the viewing angle relative to the user, the user interface appears distorted to the user, wherein the user interface is further generated based on the determined viewing angle (see Figs. 9A and 9B, and [0104]-[0106] and [0108]-[0110]).
Regarding claim 16, the teaching of Furutanpour et al broadly discloses that the sensitive information is not shown in the user interface unless the foldable display is manipulated to the select angle (see Figs. 9A and 9B, and [0104]-[0106] and [0108]-[0110]).
Regarding claim 17, the teaching of Furutanpour et al broadly discloses that changing, based on the determined form factor, an original layout of the sensitive information to an alternative layout that is suitable for a smaller form factor as compared to the full area of the foldable display (see [0039], [0040] and [0134]). 
Regarding claim 18, the teaching of Furutanpour et al broadly discloses that the original layout is for a display form factor designated for desktop computers, and wherein the alternative layout is for a display form factor designated for mobile devices (see Figs. 6A and 6B; and [0098]).
Regarding claims 19 and 28, the teaching of Furutanpour et al broadly discloses that retrieving a current folding angle of the foldable display; updating the form factor based on the current folding angle; and adjusting the user interface to conform to the updated form factor (see Figs. 9A and 9B, and [0104]-[0106] and [0108]-[0110])
Regarding claim 20, the teaching of Furutanpour et al broadly discloses that the retrieving, updating, and adjusting steps are performed substantially in real time as the user manipulates the folding display (see [0039], [0040], [0104]-[0106] and [0108]-[0110]).

Allowable Subject Matter
Claims 10-15, 25-17 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amron (US Pub. No. 2005/0276164 A1) discloses the watch adapted to rotate a displayed image so as to appear in a substantially constant upright orientation.
Gossweiler, III et al (US Pat. No. 8,279,716 B1) teaches the smart-watch including flip up display.
Ko et al (US Pub. No. 2012/0313862 A1) discloses the active flexible display and method for controlling the same.
Song (US Pub. No. 2012/0329528 A1) teaches the apparatus having flexible display and method of controlling the same.
Alberth et al (US Pat. No. 8,988,349 B2) discloses the method and apparatus for operating a display in an electronic device.
Biswas et al (US Pub. No. 2015/0150140 A1) teaches the method and apparatus for determining shapes for devices based on privacy policy.
Kim et al (US Pub. No. 2016/0098137 A1) discloses the mobile terminal and controlling method thereof.
Na (US Pat. No. 10,127,884 B2) teaches the method and electronic device for displaying content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626